            Case 1:21-cr-00380-CKK Document 67 Filed 07/21/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

         v.                                                    Criminal No. 21-380 (CKK)

 BRIAN RAYMOND,

    Defendant.



                                              ORDER
                                           (July 21, 2021)

       A plea hearing in this case is scheduled to begin at 1:30 p.m. on July 23, 2021. The hearing

 will take place in Courtroom 28A. The Court hereby notifies the parties that the following procedures

 and restrictions will govern the proceeding, consistent with the practices outlined in Appendices 7

 and 8 of the Continuity of Operations Plan During the COVID-19 Pandemic. See Continuity of

 Operations    Plan    During    the   Covid-19    Pandemic    (July   15,   2020),    available   at:

 https://www.dcd.uscourts.gov/coronavirus-covid-19-response-information-and-announcements; id.,

 Appendix 7 (“COOP Appendix 7”) (updated Oct. 27, 2020); id., Appendix 8 (“COOP Appendix 8”)

 (updated Mar. 4, 2021).

       1.        All participants must wear face masks covering the mouth and nose throughout the

entire proceeding, except as directed by the Court. The Court may provide hearing participants with a

clear protective facial mask. See Appendix 7 ¶ 4; Appendix 8 ¶ 2(c)(iv). Participants are reminded

that pursuant to Standing Order No. 21-42, all persons visiting the courthouse must wear a face mask

covering their nose and mouth while in public areas of the courthouse. In re: Updated Access

Restrictions and Masking Restrictions During the COVID-19 Pandemic, Standing Order No. 21-42

(BAH) (July 15, 2021), at 4–5, available at: https://www.dcd.uscourts.gov/coronavirus-covid-19-

response-information-and-announcements.

                                                  1
             Case 1:21-cr-00380-CKK Document 67 Filed 07/21/21 Page 2 of 2




        2.       The number of individuals in the courtroom will be limited to the minimum necessary.

Each side may have a maximum of three individuals seated at counsel table. Counsel should notify

the Court via email to the courtroom deputy clerk if they need for any individual other than counsel

and the defendant to attend the proceeding. See Appendix 7 ¶¶ 5(b), 5(d)-(e). Any additional attendees

may watch the proceeding in an overflow courtroom, which shall be designated in advance of the

hearing; they may not sit in the courtroom in which the proceeding is taking place. In addition, the

Court will have a public telephone line open during the hearing.

        3.       All participants must remain at or near their assigned places throughout the proceeding,

except as directed by the Court. See Appendix 8 ¶ 2(c)(v). Attorneys shall use the microphones at

counsel table or at the podium adjacent to each counsel table when speaking and shall not move away

from their assigned places unless the Court authorizes them to do so. If the Court recesses for a break,

all participants must return to the seat they occupied prior to the break.

        4.       Any individual who has tested positive for COVID-19, is experiencing symptoms

consistent with COVID-19, or learns of exposure to an individual who has tested positive for the

COVID-19, should not come to the courthouse and should contact the courtroom deputy clerk for

further instructions. If during the proceeding any participant experiences symptoms consistent with

COVID-19 or learns of exposure to an individual who has tested positive for COVID-19, that person

should notify the courtroom deputy clerk immediately. See Appendix 7 ¶ 6; Appendix 8 ¶ 2(c)(i)-(iii).

        SO ORDERED.


                                                           /s/
                                                         COLLEEN KOLLAR-KOTELLY
                                                         United States District Judge

Date: July 21, 2021




                                                    2
